IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                        Assigned On Briefs February 28, 2013

            PLEDGED PROPERTY II, LLC v. MAURICE MORRIS

               Direct Appeal from the Circuit Court for Shelby County
                   No. CT-002589-11     John R. McCarroll, Judge


                    No. W2012-01389-COA-R3-CV - April 15, 2013




The trial court dismissed this matter on appeal from general sessions court upon finding that
Appellant failed to perfect his appeal where he failed to file a bond for good surety or
pauper’s oath. We affirm.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

D AVID R. F ARMER, J., delivered the opinion of the Court, in which H OLLY M. K IRBY, J., and
J. S TEVEN S TAFFORD, J., joined.

Maurice Morris, Pro Se.

John A. Barney, Brentwood, Tennessee, for the appellee, Pledged Property II, LLC.

                                        OPINION

       This dispute arises from a foreclosure sale of real property located on South
Tournament Drive in Memphis (“the property”). In 2007, Defendant/Appellant Maurice
Morris (“Mr. Morris”) executed a deed of trust and security instrument in favor Rob V.
Budwa, as Trustee for Mortgage Electronic Registration System, acting as nominee for
Fieldstone Mortgage Company (“Fieldstone”). Mr. Morris apparently failed to make
payments on the mortgage as required, the loan was accelerated, and the property eventually
was sold at foreclosure sale to Plaintiff/Appellee Pledged Property II, LLC, (“Pledged
Property”) in October 2009. Mr. Morris did not vacate the property, and in December 2009
Pledged Property filed a detainer warrant against Mr. Morris in the general sessions court,
claiming the right to possession of the property. Pledged Property prayed for possession
only, plus accrued rent, damages, attorneys fees and costs. The general sessions court
entered judgment for possession only in favor of Pledged Property on May 23, 2011.

        On May 25, 2011, “Maurice Morris Estate” filed a notice of appeal of to the Circuit
Court for Shelby County. The notice was not signed by Mr. Morris, but by “Wesley Harris
Bey All Rights Reserved Trustee.” In July 2011, Pledged Property filed a motion to dismiss,
asserting that Mr. Morris had failed to post an appeal bond as required by Tennessee Code
Annotated § 29-18-130(b)(2). Pledged Property also filed a motion for summary judgment,
asserting that no genuine issues of material fact existed and that it was entitled to a judgment
as a matter of law. In its statement of undisputed facts, Pledged Property asserted that it was
undisputed that Mr. Morris executed the 2007 deed of trust securing payment of the property,
that he defaulted on the note, that a foreclosure sale was had in conformity with the terms of
the deed, and that the property was sold to Pledged Property for the sum of $335,000.
Pledged Property also stated that judgment had been entered in its favor in the general
sessions court, and that Mr. Morris had failed to vacate the property.

        In July 2011, Mr. Morris filed a motion to dismiss for lack of subject matter
jurisdiction. In his motion, he asserted that he had conveyed the property to a trust through
an “international irrevocable trust agreement”; that Federal Reserve Notes are not money by
law; that the foreclosure sale was fraudulent where it was conducted by a substitute trustee
not appointed by him; that the court lacked subject matter jurisdiction because the trust was
not subject to any court. Mr. Morris filed no response to Pledged Property’s motions.

        On July 18, 2011, Wesley Harris-Bey, purportedly acting as Trustee, filed a notice of
removal to federal court based upon diversity of citizenship. On February 28, 2012, the
Unites States District Court for the Western District of Tennessee entered an order striking
the filings of Wesley Harris-Bey, granting Pledged Property’s motion to remand to state
court, and imposing restrictions on the filing privileges of Wesley Harris-Bey on the grounds
that he is not an attorney and cannot represent either Mr. Morris or the alleged trust. In its
order, the federal court noted that the dispute had been before the court three times, and
stated

       [t]he papers filed by, or on behalf of Mr. Morris . . . [were] unintelligible
       amalgamations of various statutes and legal concepts having no bearing on the
       issues presented and [did] not appear to [have been] a good-faith effort to
       litigate any claim. For example, the allegation that Defendant is an indigenous
       person who is absolutely immune to suit has been repeatedly rejected as
       frivolous. Morris’s filings in the instant case do not assert any viable defense
       to the Detainer Warrant. Instead, they appear to be an attempt to harass
       Plaintiff and prolong litigation of this matter.
       Mr. Morris filed a number of motions and notices following remand to the circuit

                                              -2-
court, asserting, inter alia, that he was not subject to the court’s authority as an “indigenous
person.” Following a hearing on Pledged Property’s motions, by order entered May 11,
2012, the trial court granted Pledged Property’s motion for summary judgment, finding there
were no disputed issues of material fact and that Pledged Property was entitled to a judgment
as a matter of law. (TR at 240) On May 21, 2012, Mr. Morris filed a motion styled “Motion
Demand for Rule 60B(3),(4) Relief From Judgment [] [V]oid and Vacate Judgment.” The
trial court entered final judgment in favor of Pledged Property on September 6, 2012. The
trial court determined that it lacked jurisdiction over the matter where the notice of appeal
was void on its face where it was not signed by Mr. Morris, but by “Wesley Harris Bey All
Rights Reserved Trustee.” The trial court also determined that the appeal was not properly
perfected under Tennessee Code Annotated § 27-5-103 because no bond with security was
given and no pauper’s oath was taken by Mr. Morris, and that it was not properly perfected
under section 29-18-130(B)(2), which requires a bond for one year’s rent in order to retain
possession. The trial court accordingly remanded the cause to the general sessions court.
The trial court alternatively granted Pledged Property’s motion for summary judgment on the
basis of the undisputed material facts. Finally, the trial court dismissed all remaining motions
and claims. Mr. Morris filed a notice of appeal to this Court, and was permitted to proceed
on a pauper’s oath.

                                          Discussion

       Mr. Morris raises eight issues for our review. Before turning to the issues presented,
however, we must determine whether the trial court correctly determined that it did not have
subject matter jurisdiction to adjudicate Mr. Morris’s appeal where Mr. Morris failed to file
an appeal bond. Subject matter jurisdiction concerns the court's authority to adjudicate a
matter. In re Estate of Trigg, 368 S.W.3d 483, 489 (Tenn. 2012). It is conferred by statute
and by the constitution, and cannot be waived or conferred by the parties by silence, consent,
or plea. Id. An order of a court acting without subject matter jurisdiction is void. Id. The
question of subject matter jurisdiction may be raised at any time in any court. Freeman v.
CSX Transp., Inc., 359 S.W.3d 171, 176 (Tenn. Ct. App. 2010) (citations omitted). The issue
may be raised sua sponte by the courts. Tenn. R. App. P. 13(b); Ruff v. State, 978 S.W.2d 95,
98 (Tenn.1998). Appellate courts, moreover, are required to consider whether it and the trial
court have subject matter jurisdiction whether or not the issue is raised by the parties. Tenn.
R. App. P. 13(b).

       Tennessee Code Annotated § 27–5–103 governs the general bond requirements in a
matter appeal from general sessions court. It states:

       (a) Before the appeal is granted, the person appealing shall give bond with
       good security, as hereinafter provided, for the costs of the appeal, or take the

                                              -3-
       oath for poor persons.
              (b) An appeal bond filed by a plaintiff or defendant pursuant to this
       chapter shall be considered sufficient if it secures the cost of the cause on
       appeal.

Tenn. Code Ann. § 27-5-103(2000). Tennessee Code Annotated § 29-18-130(b)(2),
however, governs the bond required on appeal in a detainer action. Swanson Dev., LP. v.
Trapp, No. M2006-02310-COA-R3-CV, 2008 WL 555705, at *3 (Tenn. Ct. App. Feb. 29,
2008). Section 29-18-130 provides, in relevant part:

              (a) When judgment is rendered in favor of the plaintiff, in any action of
       forcible entry and detainer, forcible detainer, or unlawful detainer, brought
       before a judge of the court of general sessions, and a writ of possession is
       awarded, the same shall be executed and the plaintiff restored to the possession
       immediately.
              (b)(1) If the defendant pray an appeal, then, in that case, the plaintiff
       shall execute bond, with good and sufficient security, in double the value of
       one (1) year's rent of the premises, conditioned to pay all costs and damages
       accruing from the wrongful enforcement of such writ, and to abide by and
       perform whatever judgment may be rendered by the appellate court in the final
       hearing of the cause.

Tenn. Code Ann. § 29-18-130 (2012).

        In cases where a litigant does not have the financial resources to post bond in the
amount of double the value of one year’s rent, if the party “‘is willing to surrender
possession pending the litigation in the higher courts, there is a remedy by appeal which may
be obtained on the pauper oath.’” Newport Housing Auth. v. Ballard, 839 S.W.2d 86, 90
(Tenn. 1992) (quoting Ammons v. Coker, 124 Tenn. 676, 681, 139 S.W. 732, 733 (1911)).
In the present case, regardless of which statute governed Mr. Morris’s appeal, it is undisputed
that Mr. Morris failed to file a surety bond in any amount or a pauper’s oath on appeal from
general sessions court to circuit court.

       The bond requirements necessary to perfect an appeal from general sessions court are
mandatory and jurisdictional. Carter v. Batts, 373 S.W.3d 547, 551 (Tenn. Ct. App. 2011).
The circuit court does not acquire subject matter jurisdiction unless the requirement is met.
Id. “Any party may appeal from a decision of the general sessions court to the circuit court
of the county within a period of ten (10) days on complying with the provisions of this
chapter [ (Title 27 Chapter 5) ].” Tenn. Code Ann. § 27–5–108(a)(1) (Supp. 2012). If an
appeal is not perfected within ten days, then execution on the general sessions court judgment

                                              -4-
may issue. Tenn. Code Ann. § 27–5–108(d)(2000 & Supp. 2012). Accordingly, in this case,
the judgment of the general sessions court became final ten days after May 23, 2011, where
Mr. Morris failed to perfect a timely appeal to the circuit court, and we are without
jurisdiction to adjudicate the issues raised on appeal.

                                           Holding

        In light of the foregoing, we affirm dismissal of this action for lack of subject matter
jurisdiction. Costs on appeal are taxed to the Appellant, Maurice Morris. The matter is
remanded for other proceedings as may be necessary and consistent with this Opinion.




                                                    _________________________________
                                                    DAVID R. FARMER, JUDGE




                                              -5-